      Case 3:20-cv-00073-DHB-BKE Document 1 Filed 10/27/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                                DUBLIN DIVISION

Shundria Bell,                               Case No.:

                 Plaintiff,

      vs.                                    COMPLAINT

Creditors Bureau Associates,
a domestic corporation,                      JURY TRIAL DEMAND

                 Defendant.




      NOW COMES THE PLAINTIFF, SHUNDRIA BELL, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Mc Rae, Telfair County, Georgia.

   3. Venue is proper in the Southern District of Georgia, Dublin Division.
   Case 3:20-cv-00073-DHB-BKE Document 1 Filed 10/27/20 Page 2 of 5




                                      PARTIES

4. Plaintiff is a natural person residing in City of Mc Rae, Telfair County,

   Georgia.

5. The Defendant to this lawsuit is Creditors Bureau Associates which is a

   domestic corporation that conducts business in the State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Central GA Heart Center in the amount of $250.00 (the “Alleged

   Debt”).

7. Plaintiff disputes the Alleged Debt.

8. On May 11, 2020, Plaintiff obtained her Equifax credit disclosures and

   noticed Defendant reporting the Alleged Debt.

9. On or about May 28, 2020, Plaintiff sent Defendant a letter disputing the

   Alleged Debt.

10. On June 19, 2020, a prospective lender, Informative Research, obtained

   Plaintiff’s Equifax credit file.

11.On July 31, 2020, Plaintiff obtained her Equifax credit disclosure and

   noticed Defendant last reported the tradeline reflected by the Alleged Debt

   to Equifax on July 28, 2020 and failed or refused to flag its trade line as

   disputed, in violation of the FDCPA.
   Case 3:20-cv-00073-DHB-BKE Document 1 Filed 10/27/20 Page 3 of 5




12.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

13.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

14.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged

   as disputed was either negligent or willful.

15.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

16.Plaintiff reincorporates the preceding allegations by reference.

17.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

18.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

19.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).
      Case 3:20-cv-00073-DHB-BKE Document 1 Filed 10/27/20 Page 4 of 5




   20.Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit

      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   21.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   22.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: October 27, 2020
Case 3:20-cv-00073-DHB-BKE Document 1 Filed 10/27/20 Page 5 of 5




                                  By: /s/ Matthew Landreau
                                  Matthew Landreau
                                  Bar Number 301329
                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840
                                  E-Mail: matt@crlam.com
                                  Attorneys for Plaintiff,
                                  Shundria Bell
